t c summary opinion united_states tax_court earl griffin petitioner v commissioner of internal revenue respondent docket no 16258-03s filed date earl griffin pro_se stewart todd hittinger for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the internal_revenue_code in effect for the year at issue unless otherwise indicated all section references are to after concessions by petitioner the sole issue for decision is whether petitioner is entitled to the earned_income_credit under sec_32 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was gary indiana petitioner was previously married and he and his spouse divorced in either or they had one child a daughter who was years of age as of the end of the taxable_year throughout the year at issue the child lived with her mother in california for the year at issue petitioner claimed his daughter as a dependent on his federal_income_tax return respondent agrees that petitioner was entitled to the dependency_exemption deduction because petitioner obtained the necessary consent from his former spouse to claim the dependency_exemption deduction for that year the dependency_exemption deduction is not an adjustment in the notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner failed to report taxable interest_income of dollar_figure and that petitioner was not entitled to head-of-household filing_status at trial petitioner conceded these adjustments and that his filing_status was single on his federal_income_tax return petitioner claimed an earned_income_credit under sec_32 in the amount of dollar_figure the entire amount of the credit was disallowed in the notice_of_deficiency on the ground that the child did not reside with petitioner during the year in question as required by sec_32 petitioner’s concession of the head-of- household issue confirms that the child did not live with petitioner more than one-half of the taxable_year as required by sec_32 respondent agrees that under sec_32 a taxpayer is entitled to the earned_income_credit if such taxpayer does not have a qualifying_child as is the situation here but satisfies the following conditions the taxpayer’s principal_place_of_abode was in the united_states for more than one-half of the taxable_year the taxpayer had attained age and not attained age on or before the close of the taxable_year and the taxpayer was not a dependent for whom a deduction is allowable under sec_151 to another taxpayer for the taxable_year at issue sec_32 ii and iii while petitioner in this case satisfies these requirements there is a further limitation petitioner does not satisfy sec_32 provides a phaseout of the credit where the taxpayer’s adjusted_gross_income exceeds certain prescribed amounts petitioner’s adjusted_gross_income including the amount conceded was dollar_figure and the limitation for that year was dollar_figure therefore the court agrees with respondent that petitioner’s adjusted_gross_income exceeded the amount by which he could have claimed an earned_income_credit under sec_32 respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
